Title: John Jay to the American Commissioners, 14 January 1785
From: Jay, John
To: American Commissioners


        
          Office for Foreign AffairsNew York 14th: January 1785
          Gentlemen,
        
        On the 21st: Ultimo I accepted the Place of Secretary for foreign Affairs. All the foreign letters which had been received during the

recess of Congress were then and are still in the hands of a Committee to whom they had been referred—none have since arrived.—
        The adjournment from Trenton to this Place necessarily occasioned delay in business— Congress yesterday made a House, and I expect that some of these more important measures will soon be matured. By the next opportunity I flatter myself with having the pleasure of writing to you more particularly. Judges are nominated and will doubtless be appointed to decide the interfering claims of Massachusetts and New York. Advices just received give reason to apprehend an attack of the Cheroquees on Kentucky, a settlement which encreases with a degree of rapidity scarcely credible. It is rumored but not ascertained that the Spaniards encourage them.—
        I have the honor to be / Gentlemen / Your most Obt. & hum̃: servt:
        
          John Jay—
        
      